Citation Nr: 9905294	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-12 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R.         § 4.29 due to hospital 
treatment for service-connected paranoid schizophrenia from 
October 31, 1991 to November 18, 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1980.

In February 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, denied the 
veteran's claims seeking entitlement to an increased 
evaluation for his service-connected paranoid schizophrenia, 
evaluated as 50 percent disabling, and denied his claim of 
entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29 due to hospital treatment for 
service-connected paranoid schizophrenia, from October 31, 
1991 to November 18, 1991.  

The veteran appealed the RO's decision to the Board of 
Veterans' Appeals (Board).  In March 1997, the Board remanded 
the veteran's increased rating claim in order for the RO to 
consider revised regulations in 38 C.F.R. § 4.125-4.132 [61 
Fed.Reg. 52695-52702 (1996)], citing Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991), and denied his claim for a 
temporary total evaluation.  The veteran appealed the denial 
of his claim for a temporary total evaluation to the United 
States Court of Veterans Appeals (Court).  In September 1998, 
the Court vacated the Board's decision insofar as it 
pertained to his temporary total evaluation, and remanded the 
case for readjudication.


REMAND

A review of the Board's March 1997 decision shows that the 
Board denied the veteran's claim after it determined that the 
preponderance of the evidence did not show that the veteran's 
hospitalization in issue, at the Chicago Osteopathic Hospital 
and Medical Center, from October 31, 1991 to November 18, 
1991, was in excess of 21 days as required in 38 C.F.R. 
§ 4.29.  

In September 1998, the Court reversed the Board's decision, 
and remanded the claim.  The Court noted that there was no 
indication that the Board had considered the provisions of 
subsection (g) of 38 C.F.R. § 4.29.  See Lightfoot v. West, 
No. 97-1073 (U.S. Vet. App. Sept. 11, 1998).  The Court 
vacated the Board's decision and remanded the claim for 
readjudication, to include consideration of 38 C.F.R. 
§ 4.29(g).

Under 38 C.F.R. § 4.29(g), meritorious claims of veterans who 
are discharged from the hospital with less than the required 
number of days but need post-hospital care and a prolonged 
period of convalescence will be referred to the Director, 
Compensation and Pension Service, under 38 C.F.R. § 
3.321(b)(1).  

However, a review of the claims file shows that the RO has 
not previously made a determination as to whether 38 C.F.R. 
§ 4.29(g) is applicable.  In such cases, the Court has 
previously held that the Board does not have jurisdiction to 
assign an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  See Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Floyd Court noted that the 
authority to assign extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) is specifically delegated to the Undersecretary 
for Benefits and the Director, Compensation and Pension 
Service, and not the Board, and that the proper procedure in 
such cases is to refer the matter to the appropriate 
officials.  Id. at 96.  

Accordingly, this case is REMANDED in order to give the RO an 
opportunity to address whether the facts of the veteran's 
case warrant a referral for a temporary total evaluation 
under 38 C.F.R. § 4.29(g).  The RO should specifically 
document their consideration of this question.  Therefore, to 
comply with the Court's decision, the case is REMANDED to the 
RO for the following development:

The RO should readjudicate the veteran's 
claim of entitlement to a temporary total 
evaluation under the provisions of 38 
C.F.R. § 4.29 due to hospital treatment 
for service-connected paranoid 
schizophrenia from October 31, 1991 to 
November 18, 1991.  The RO's decision 
should include a thorough discussion of 
whether a referral to the Director, 
Compensation and Pension Service, is 
warranted under 38 C.F.R. § 4.20(g).

If the benefit sought is not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 2 -


